Citation Nr: 0510071	
Decision Date: 04/07/05    Archive Date: 04/22/05

DOCKET NO.  03-20 100	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, 
Iowa


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss. 

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARINGS ON APPEAL

Appellant and his wife


ATTORNEY FOR THE BOARD

Carole R. Kammel, Counsel

INTRODUCTION

The veteran served on active duty from July 1962 to August 
1964.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Des Moines, Iowa, wherein the RO denied service connection 
for bilateral hearing loss and tinnitus.

In March 2005, the veteran testified before the undersigned 
Veterans Law Judge during a videoconference at the RO in Des 
Moines, Iowa.  A copy of the hearing transcript has been 
associated with the claims file.  


FINDINGS OF FACT

1.  The veteran has bilateral sensorineural hearing loss that 
is likely traceable to his active military service. 

2.  The veteran has tinnitus which is associated with, and 
can be attributed to, his sensorineural hearing loss.


CONCLUSIONS OF LAW

1.  The veteran has bilateral sensorineural hearing loss that 
is the result of disease or injury incurred in active 
military service.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 
5107 (West 2002); 38 C.F.R. §§  3.303, 3.385 (2004).

2.  The veteran has tinnitus that is the result of disease or 
injury incurred in active military service.  38 U.S.C.A. 
§§1110, 1131, 5103, 5103A, 5107 (West 2002); 
38 C.F.R. §§ 3.102, 3.303, 3.310 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Service Connection Laws and Regulations

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  See 38 U.S.C.A. §§ 1110, 1131 (West 2002); 
38 C.F.R. § 3.303(a) (2004).  In addition, certain chronic 
diseases, including organic diseases of the nervous system, 
such as sensorineural hearing loss, shall be presumed to have 
been incurred during service if they become manifest to a 
compensable degree within one year following separation from 
qualifying service.  See 38 U.S.C.A. §§ 1101, 1112, 1113 
(West 2002); 38 C.F.R. §§ 3.307, 3.309 (2004).  If a 
condition noted during service is not shown to be chronic, 
then generally, a showing of continuity of symptoms after 
service is required for service connection.  See 38 C.F.R. § 
3.303(b).

For VA purposes, impaired hearing is considered a disability 
when the auditory threshold in any of the frequencies 500, 
1000, 2000, 3000, or 4000 Hertz is 40 decibels or greater, or 
when the auditory thresholds for at least three of the 
frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 
decibels or greater, or when speech recognition scores using 
the Maryland CNC test are less than 94 percent.  38 C.F.R. § 
3.385 (2004).

The United States Court of Appeals for Veterans Claims held 
in Hensley v. Brown, 5 Vet. App. 155 (1993), that 38 C.F.R. § 
3.385 does not preclude service connection for a current 
hearing disability where hearing was within normal limits on 
audiometric testing at the time of separation from service.  
In that case, the Court agreed with the Secretary's 
suggestion that service connection may be established if the 
record shows acoustic trauma due to noise exposure in 
service, audiometric test results showing an upward trend in 
auditory thresholds, post-service audiometric testing 
establishing current hearing loss constituting a disability 
under 38 C.F.R. § 3.385, and competent evidence relating 
current hearing loss disability to active service.  Id., at 
159-60.

II.  Factual Background

The evidence of record includes the veteran's contentions and 
hearing testimony, service medical records, and private and 
VA examination and treatment reports.

The veteran contends, in both written statements and in 
hearing testimony at the RO in August 2003 and before the 
undersigned Veterans Law Judge in March 2005, that during 
service, he worked in an engine room for two years as a 
diesel mechanic which exposed him to loud noise that in turn 
caused his bilateral hearing loss and tinnitus.  He maintains 
that he also had civilian noise exposure from working on a 
farm for thirty years and from recreational use of firearms 
during trap shooting  The veteran denied wearing any ear 
protection during or after service.  He maintained that he 
first experienced hearing loss shortly after service 
discharge, but that he did not seek treatment until 1986, 
when he was seen by a private physician. 

The veteran served on active duty with the United States Navy 
from July 1962 to August 1964.  Service medical records 
reflect that upon service entrance in July 1962, the 
veteran's ears were found to have been "normal."  

An audiological examination was performed at service entrance 
in July 1962.  The results of that examination show the pure 
tone thresholds, in decibels, were as follows (the original 
results were reported in ASA units, and have been converted 
here to ISO (ANSI) units in order to conform with current 
practice):  Pure tone air conduction threshold levels in the 
right ear at 500, 1,000, 2,000, and 4,000 Hertz were as 
follows: 30, 15, 20, and 15 decibels.  In the left ear for 
the same frequencies, he had pure tone air conduction 
threshold levels of 30, 20, 25, and 5 decibels.  An undated 
Group Screening audiogram is also contained in the service 
medical records.  The original results have also been 
converted to ISO (ANSI) units in order to conform with 
current practice.  Pure tone air conduction threshold levels 
in the right ear at 500, 1,000, 2,000, 3000, 4,000, and 6,000 
Hertz as follows:  40, 45, 45, 30, 35, and 40 decibels.  In 
the left ear for the same frequencies, he had pure tone air 
conduction threshold levels of 40, 45, 40, 30, 35, and 55 
decibels.  

Post-service private and VA treatment and examination 
reports, dated from November 1964 to May 2004 are of record.  
A November 1964 VA examination report reflects that the 
veteran's ears were found to have been "normal."  A 
November 2001 report, submitted by Marshalltown Hearing 
Center, reflects that the veteran had undergone two 
audiograms at their facility, which showed that he had 
hearing within normal limits from 250-1000 Hertz, 
bilaterally.  A slight asymmetry was noted from 6000-8000 
Hertz, with the left ear being more severe than the right 
ear.  It is noted  that audiograms, dated in February 1986 
and November 1988, do not contain a numerical interpretation 
of the auditory thresholds for a any of the frequencies 500, 
1000, 2000, 3000, or 4,000 Hertz, but reflect speech 
recognition scores of 100, bilaterally in 1986, and 90 and 
100 in the right and left ears, respectively, in 1988.  

When seen in the VA outpatient clinic in June 2000, the 
veteran reported having progressive hearing loss since 
working in an engine room for two years during military 
service and from farming over the previous 30 years.  The 
veteran denied having any tinnitus.  The examiner noted that 
the veteran had normal hearing through 1500 Hertz, which 
dropped to a moderate/severe sensorineural hearing loss.  He 
had excellent speech discrimination in both ears.  His 
tympanic membranes were within normal limits in both ears.  
Reflexes were present at 1000 Hertz at 85 decibels in both 
ears.  An assessment of high frequency sensorineural hearing 
loss consistent with history of noise exposure was reported.  

An October 2002 VA examination report reflects that the 
examiner had reviewed the claims file prior to the 
examination.  The veteran gave a history of noise exposure 
which is consistent with that previously reported in this 
decision.  He denied having any tinnitus.  An audiological 
evaluation showed that the veteran had bilateral hearing loss 
disability for VA purposes pursuant to § 38 C.F.R. § 3.385.  
Diagnoses of moderately-severe high frequency sensorineural 
hearing loss above 1500 Hertz in the right ear and 
moderately-severe to severe high frequency sensorineural 
hearing loss above 1500 Hertz in the left ear were entered.  
The examiner also indicated that there was no evidence of 
tinnitus.  The examiner concluded that it was less than 
likely that the veteran's hearing loss was caused by noise 
exposure/acoustic trauma in service.  In reaching the 
foregoing conclusion, the examiner noted the veteran's 
history of 30-plus years of occupational and recreational 
noise exposure as well as an 1986 audiogram, which showed 
high frequency sensorineural hearing loss approximately 22 
years after service discharge.

In a February 2003 addendum to the October 2002 examination 
report, the VA examiner indicated that he would not make any 
changes to his report even after he had reviewed the undated 
in-service Group Screening Audiogram.

In an August 2003 VA opinion, the examiner noted that the 
veteran denied having tinnitus upon evaluation by VA in June 
2000 and October 2002 (the veteran claimed that he did not 
know what was being asked of him and that he had intermittent 
tinnitus).  The examiner opined that if tinnitus was actually 
present, it was more than likely related to the veteran's 
thirty years of occupational noise exposure; it was "less 
than as likely as not" that his tinnitus was related to 
service.  With regards to the veteran's bilateral hearing 
loss, the examiner reiterated the opinion provided by the VA 
examiner in October 2002:  it was "less than as likely as 
not" that the veteran's current hearing loss was related to 
service. 

In a July 2004 statement to the RO, the veteran's wife 
indicated that she first noticed the veteran's hearing loss 
in 1966 and that he first sought treatment in 1986.  

III.  Analysis

A.  Bilateral hearing loss

After a review of the evidence of record, the Board finds 
that the evidence supports entitlement to service connection 
for bilateral hearing loss.  In reaching the foregoing 
conclusion, the Board notes that service medical records 
clearly reflect that the veteran had bilateral hearing loss 
at some point in service.  This was shown on the undated 
audiogram that obviously was conducted after the veteran's 
entry examination in July 1962.  While a VA examiner has 
opined that it was not likely that the veteran's hearing loss 
was caused by noise exposure in service because the first 
evidence of high frequency sensorineural hearing loss was in 
1986 and because of his post-service occupational and 
recreational noise exposure, this does not negate the fact 
that the veteran had bilateral hearing loss shown at all 
tested frequencies during his period of military service.  
Thus, while there may be several etiologies for the veteran's 
current bilateral hearing loss, the fact remains that he had 
bilateral hearing loss shown in service.  Although it can not 
be determined from the service record whether his loss of 
acuity was merely a transitory conductive hearing loss, the 
Board nevertheless finds that, with resolution of reasonable 
doubt in favor of the veteran, his currently shown 
sensorineural hearing loss had its onset during military 
service.  As such, service connection for bilateral 
sensorineural hearing loss is warranted.  

B.  Tinnitus

In light of the award of service connection for bilateral 
hearing loss herein, the Board also finds that the evidence 
supports an award of service connection for tinnitus.  In 
reaching the foregoing conclusion, the Board notes that the 
medical evidence of record reflects that the veteran's 
bilateral hearing loss has been described as a sensorineural 
hearing loss.  In this regard, medical treatises, indicate 
that the cause of tinnitus can usually be determined by 
finding the cause of the associated hearing loss.  See, e.g., 
Harrison's Principles of Internal Medicine 178 (Anthony S. 
Fauci et al. eds., 15th ed. 2001).  Under the circumstances, 
the Board is persuaded that the veteran has difficulties with 
tinnitus that are associated with, and can be attributed to, 
his service-connected sensorineural hearing loss.  The 
evidence, at a minimum, gives rise to a reasonable doubt on 
the question.  
38 C.F.R. § 3.102 (2004).  Service connection for tinnitus is 
therefore granted.  (Although the veteran denied having 
tinnitus when examined several times by VA, he later 
explained that he did not understand what was being asked of 
him.  Because tinnitus is not normally subject to objective 
observation, the Board finds that, with resolution of 
reasonable doubt in the veteran's favor, the veteran does in 
fact experience this problem.)


ORDER

Service connection for bilateral sensorineural hearing loss 
is granted. 

Service connection for tinnitus is granted. 



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


